Exhibit 10.1

EMPLOYMENT AGREEMENT

by and between

and

 

 

                     , 20        



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

TABLE OF CONTENTS

 

1.      Employment

     1   

2.      Employment Term

     1   

(a)    Term

     1   

(b)    Relationship Prior to Effective Date

     2   

3.      Positions and Duties

     2   

4.      Compensation and Related Matters

     3   

(a)    Base Salary

     3   

(b)    Annual Bonus

     3   

(c)    Employee Benefits

     4   

(d)    Expenses

     4   

(e)    Fringe Benefits

     4   

(f)     Vacation

     5   

5.      Termination of Employment

     5   

(a)    Death

     5   

(b)    Disability

     5   

(c)    Termination by Company

     5   

(d)    Termination by Executive

     6   

(e)    Notice of Termination

     7   

(f)     Date of Termination

     7   

6.      Obligations of the Company upon Separation from Service

     7   

(a)    Good Reason; Other Than for Cause, Death or Disability

     7   

(b)    Death

     10   

(c)    Disability

     10   

(d)    Cause; Other than for Good Reason

     10   

(e)    Payment Delay for Specified Employee

     11   

7.      Certain Excise Taxes

     11   

8.      Representations and Warranties

     12   

9.      Confidential Information

     12   

10.    Certain Definitions

     12   

(a)    Effective Date

     12   

(b)    Change of Control Period

     13   

(c)    Change of Control

     13   

(d)    Separation from Service

     15   

(e)    Specified Employee

     15   

(f)     Separation Date

     15   

11.    Full Settlement

     15   

12.    No Effect on Other Contractual Rights

     16   

13.    Indemnification; Directors and Officers Insurance

     16   

 

-i-



--------------------------------------------------------------------------------

 

14.    Injunctive Relief

     17   

15.    Governing Law

     17   

16.    Notices

     17   

17.    Binding Effect; Assignment; No Third Party Benefit

     17   

18.    Miscellaneous

     18   

(a)    Amendment

     18   

(b)    Waiver

     18   

(c)    Withholding Taxes

     18   

(d)    Nonalienation of Benefits

     18   

(e)    Severability

     18   

(f)     Entire Agreement

     18   

(g)    Captions

     19   

(h)    References

     19   

 

-ii-



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of             ,
20            , by and between                , a corporation (the “Company”),
and                 (the “Executive”);

WITNESSETH:

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company, its parent, Noble Corporation, a
Swiss corporation (“Noble-Switzerland”), and each other affiliated company (as
defined in Paragraph 1 below), to assure that the group will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined in Paragraph 10 below); and

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company and/or its affiliated
companies currently and in the event of any pending or threatened Change of
Control, and to provide the Executive with compensation and benefits upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Executive hereby enter into this Agreement:

1. Employment. The Company agrees that the Company or an affiliated company will
employ the Executive, and the Executive agrees to be employed by the Company or
an affiliated company, for the period set forth in Paragraph 2(a), in the
positions and with the duties and responsibilities set forth in Paragraph 3, and
upon the other terms and conditions herein provided. As used in this Agreement,
the term “affiliated company” shall mean any incorporated or unincorporated
trade or business or other entity or person, other than the Company, that along
with the Company is considered a single employer under Section 414(b) or 414(c)
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”); provided,
however, that (i) in applying Section 1563(a)(1), (2), and (3) of the Code for
the purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Section 1563(a)(1), (2), and (3) of the Code, and (ii) in
applying Treas. Reg. section 1.414(c)-2 for the purposes of determining trades
or businesses (whether or not incorporated) that are under common control for
the purposes of Section 414(c) of the Code, the phrase “at least 50 percent”
shall be used instead of the phrase “at least 80 percent” in each place the
phrase “at least 80 percent” appears in Treas. Reg. section 1.414(c)-2.

2. Employment Term.

(a) Term. The employment of the Executive by the Company or an affiliated
company as provided in Paragraph 1 shall be for the period commencing on the
Effective Date (as defined in Paragraph 10 below) through and ending on the
third anniversary of such date (the “Employment Term”).

 

-1-



--------------------------------------------------------------------------------

(b) Relationship Prior to Effective Date. The Executive and the Company
acknowledge that, except as may otherwise be provided under any written
agreement between the Executive and the Company other than this Agreement, the
employment of the Executive by the Company is “at will” and, prior to the
Effective Date, may be terminated by either the Executive or the Company at any
time. Moreover, if prior to the Effective Date, the Executive’s employment with
the Company terminates, then the Executive shall have no further rights under
this Agreement. For purposes of this Paragraph 2(b) only, the term “Company”
shall mean and include the company that employs Executive, whether            
or an affiliated company of            .

3. Positions and Duties.

(a) During the Employment Term, the Executive’s position (including status,
offices, titles and reporting requirements), duties, functions, responsibilities
and authority shall be at least commensurate in all material respects with the
most significant of those held or exercised by or assigned to the Executive in
respect of the Company or any affiliated company at any time during the 120-day
period immediately preceding the Effective Date.

(b) During the Employment Term, the Executive shall devote the Executive’s full
time, skill and attention, and the Executive’s reasonable best efforts, during
normal business hours to the business and affairs of the Company, and in
furtherance of the business and affairs of its affiliated companies, to the
extent necessary to discharge faithfully and efficiently the duties and
responsibilities delegated and assigned to the Executive herein or pursuant
hereto, except for usual, ordinary and customary periods of vacation and absence
due to illness or other disability; provided, however, that the Executive may
(i) serve on industry-related, civic or charitable boards or committees,
(ii) with the approval of the Board of Directors of Noble-Switzerland (the
“Noble-Switzerland Board”), serve on corporate boards or committees,
(iii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, and (iv) manage the Executive’s personal investments, so long as
such activities do not significantly interfere with the performance and
fulfillment of the Executive’s duties and responsibilities as an employee of the
Company or an affiliated company in accordance with this Agreement and, in the
case of the activities described in clause (ii) of this proviso, will not, in
the good faith judgment of the Noble-Switzerland Board, constitute an actual or
potential conflict of interest with the business of the Company or an affiliated
company. It is expressly understood and agreed that, to the extent that any such
activities have been conducted by the Executive during the term of the
Executive’s employment by the Company or its affiliated companies prior to the
Effective Date consistent with the provisions of this Paragraph 3(b), the
continued conduct of such activities (or of activities similar in nature and
scope thereto) subsequent to the Effective Date shall not thereafter be deemed
to interfere with the performance and fulfillment of the Executive’s duties and
responsibilities to the Company and its affiliated companies.

(c) In connection with the Executive’s employment hereunder, the Executive shall
be based at the location where the Executive was regularly employed immediately
prior to the Effective Date or any office which is the headquarters of the
Company or Noble-Switzerland and is less than 50 miles from such location,
subject, however, to required travel on the business of the Company and its
affiliated companies to an extent substantially consistent with the Executive’s
business travel obligations during the three-year period immediately preceding
the Effective Date.

 

-2-



--------------------------------------------------------------------------------

(d) All services that the Executive may render to the Company or any of its
affiliated companies in any capacity during the Employment Term shall be deemed
to be services required by this Agreement and consideration for the compensation
provided for herein.

4. Compensation and Related Matters.

(a) Base Salary. During the Employment Term, the Executive shall receive an
annual base salary (“Base Salary”) at least equal to 12 times the highest
monthly base salary paid or payable, including any base salary that has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the 12-month period immediately preceding the month in
which the Effective Date occurs. The Base Salary shall be payable in
installments in accordance with the general payroll practices of the Company in
effect at the time such payment is made, but in no event less frequently than
monthly, or as otherwise mutually agreed upon. During the Employment Term, the
Executive’s Base Salary shall be subject to such increases (but not decreases)
as may be determined from time to time by the Noble-Switzerland Board in its
sole discretion; provided, however, that the Executive’s Base Salary (i) shall
be reviewed by the Noble-Switzerland Board no later than 12 months after the
last salary increase awarded to the Executive prior to the Effective Date and
thereafter at least annually, with a view to making such upward adjustment, if
any, as the Noble-Switzerland Board deems appropriate, and (ii) shall be
increased at any time and from time to time as shall be substantially consistent
with increases in base salary generally awarded in the ordinary course of
business to the Executive’s peer executives of the Company or any of its
affiliated companies. Base Salary shall not be reduced after any such increase.
The term Base Salary as used in this Agreement shall refer to the Base Salary as
so increased. Payments of Base Salary to the Executive shall not be deemed
exclusive and shall not prevent the Executive from participating in any employee
benefit plans, programs or arrangements of the Company and its affiliated
companies in which the Executive is entitled to participate. Payments of Base
Salary to the Executive shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment to the Executive hereunder shall in any way limit or reduce the
obligation of the Company regarding the Executive’s Base Salary hereunder.

(b) Annual Bonus. In addition to Base Salary, the Executive shall be awarded, in
respect of each fiscal year of the Company ending during the Employment Term, an
annual bonus (the “Annual Bonus”) in cash in an amount at least equal to the
Executive’s highest aggregate bonus under all Company and affiliated company
bonus plans, programs, arrangements and awards (including the Company’s
Short-Term Incentive Plan and any successor plan) in respect of any fiscal year
in the three full fiscal year period ended immediately prior to the Effective
Date (annualized for any fiscal year consisting of less than 12 full months or
with respect to which the Executive has been employed by the Company or any of
its affiliated companies for less than 12 full months) (such highest amount is
hereinafter referred to as the “Recent Annual Bonus”). Each such Annual Bonus
shall be paid no later than the end of the third month of the fiscal year next
following the fiscal year in respect of which the Annual Bonus is awarded,
unless the Executive shall elect to defer the receipt of such Annual Bonus.

 

-3-



--------------------------------------------------------------------------------

(c) Employee Benefits.

(i) Incentive, Savings and Retirement Plans . During the Employment Term, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, programs and arrangements applicable generally to the
Executive’s peer executives of the Company and its affiliated companies, but in
no event shall such plans, programs and arrangements provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, programs and arrangements as in effect at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
the Executive’s peer executives of the Company and its affiliated companies.

(ii) Welfare Benefit Plans. During the Employment Term, the Executive and/or the
Executive’s family, as the case may be, shall be eligible to participate in and
shall receive all benefits under all welfare benefit plans, programs and
arrangements provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans, programs and
arrangements) to the extent applicable generally to the Executive’s peer
executives of the Company and its affiliated companies, but in no event shall
such plans, programs and arrangements provide the Executive with welfare
benefits that are less favorable, in the aggregate, than the most favorable of
such plans, programs and arrangements as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to the Executive’s peer executives of the Company and its
affiliated companies.

(d) Expenses. During the Employment Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing the Executive’s duties and responsibilities hereunder in
accordance with the most favorable policies, practices and procedures of the
Company and its affiliated companies as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to the Executive’s peer executives of the Company and its affiliated
companies.

(e) Fringe Benefits. During the Employment Term, the Executive shall be entitled
to fringe benefits, including, without limitation, tax and financial planning
services, payment of club dues and, if applicable, use of an automobile and
payment of related expenses, in accordance with the most favorable policies,
practices and procedures of the Company and its affiliated companies as in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time after the Effective Date with respect to the
Executive’s peer executives of the Company and its affiliated companies.

 

-4-



--------------------------------------------------------------------------------

(f) Vacation. During the Employment Term, the Executive shall be entitled to
paid vacation and such other paid absences, whether for holidays, illness,
personal time or any similar purposes, in accordance with the most favorable
policies, practices and procedures of the Company and its affiliated companies
as in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time after the Effective Date with respect to the
Executive’s peer executives of the Company and its affiliated companies.

5. Termination of Employment.

(a) Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Employment Term.

(b) Disability. If the Company determines in good faith that the Disability (as
defined below) of the Executive has occurred during the Employment Term, the
Company may give the Executive notice of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment hereunder
shall terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”); provided, that within the 30-day
period after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
hereunder on a full-time basis for an aggregate of 180 days within any given
period of 270 consecutive days (in addition to any statutorily required leave of
absence and any leave of absence approved by the Company) as a result of
incapacity of the Executive, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other mental or physical illness,
which will, in the opinion of a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal
representative, be permanent and continuous during the remainder of the
Executive’s life.

(c) Termination by Company. The Company may terminate the Executive’s employment
hereunder for Cause (as defined below). For purposes of this Agreement, “Cause”
shall mean:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties hereunder (other than any such failure resulting from
bodily injury or disease or any other incapacity due to mental or physical
illness) after a written demand for substantial performance is delivered to the
Executive by the Board or the Noble-Switzerland Board, or the Chief Executive
Officer of the Company or of Noble-Switzerland, which specifically identifies
the manner in which the Board or the Noble-Switzerland Board, or the Chief
Executive Officer of the Company or of Noble-Switzerland, believes the Executive
has not substantially performed the Executive’s duties; or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably detrimental to the Company and/or
its affiliated companies, monetarily or otherwise.

 

-5-



--------------------------------------------------------------------------------

For purposes of this provision, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of Noble-Switzerland. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or the Noble-Switzerland Board or upon the instructions of the
Chief Executive Officer or another senior officer of Noble-Switzerland or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company and its affiliated companies. The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Noble-Switzerland Board then in office at a meeting of the
Noble-Switzerland Board called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Noble-Switzerland Board) finding
that, in the good faith opinion of the Noble-Switzerland Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

(d) Termination by Executive. The Executive may terminate the Executive’s
employment hereunder at any time during the Employment Term for Good Reason (as
defined below). For purposes of this Agreement, “Good Reason” shall mean any of
the following (without the Executive’s express written consent):

(i) a material diminution in the Executive’s position (including status,
offices, titles and reporting requirements), duties, functions, responsibilities
or authority as contemplated by Paragraph 3(a) of this Agreement;

(ii) a material failure by the Company to comply with the provisions of
Paragraph 4 of this Agreement;

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Paragraph 3(c) of this Agreement, or the
Company’s requiring the Executive to travel on the Company’s or its affiliated
companies’ business to a substantially greater extent than during the three-year
period immediately preceding the Effective Date;

(iv) any failure by the Company to comply with and satisfy Paragraph 17(c) of
this Agreement; or

(v) any other action or inaction that constitutes a material breach by the
Company of the provisions of this Agreement.

Notwithstanding the foregoing, the Executive shall not have the right to
terminate the Executive’s employment hereunder for Good Reason unless (i) within
60 days of the initial existence of the condition or conditions giving rise to
such right the Executive provides written notice to the Company of the existence
of such condition or conditions, and (ii) the Company fails to remedy such
condition or conditions within 30 days following the receipt of such written
notice. If any such condition is not remedied within such 30-day period, the
Executive may provide a Notice of Termination for Good Reason in accordance with
the provisions of Paragraph 5(e).

 

-6-



--------------------------------------------------------------------------------

(e) Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive (other than a termination pursuant
to Paragraph 5(a)) shall be communicated by a Notice of Termination (as defined
below) to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) in the case of a termination for
Disability, Cause or Good Reason, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) specifies the Date of
Termination (as defined in Paragraph 5(f) below); provided, however, that
notwithstanding any provision in this Agreement to the contrary, a Notice of
Termination given in connection with a termination for Good Reason shall be
given by the Executive within a reasonable period of time, not to exceed 150
days, following the initial existence of one or more of the conditions giving
rise to such right of termination. The failure by the Company or the Executive
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Disability, Cause or Good Reason shall not waive any
right of the Company or the Executive hereunder or preclude the Company or the
Executive from asserting such fact or circumstance in enforcing the Company’s or
the Executive’s rights hereunder.

(f) Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of the termination of the Executive’s
employment hereunder, which date shall be (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death, (ii) if
the Executive’s employment is terminated because of the Executive’s Disability,
the Disability Effective Date, (iii) if the Executive’s employment is terminated
by the Company (or applicable affiliated company) for Cause or by the Executive
for Good Reason, the date on which the Notice of Termination is given, (iv) if
the Executive’s employment is terminated pursuant to Paragraph 2(a), the date on
which the Employment Term ends pursuant to Paragraph 2(a) due to a party’s
delivery of a Notice of Termination thereunder, and (v) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination, which date shall in no event be earlier than the date such
notice is given.

6. Obligations of the Company upon Separation from Service.

(a) Good Reason; Other Than for Cause, Death or Disability. Subject to the
provisions of Paragraph 6(e) of this Agreement, if prior to the end of the
Employment Term the Executive’s Separation from Service (as defined in Paragraph
10 below) shall occur (i) by reason of the Company’s termination of the
Executive’s employment hereunder other than for Cause or Disability, or (ii) by
reason of the Executive’s termination of the Executive’s employment hereunder
for Good Reason, the Company shall pay to the Executive when due under the
Company’s normal payroll practices the Executive’s Base Salary through the
Separation Date (as defined in Paragraph 10 below) to the extent not theretofore
paid, and:

 

-7-



--------------------------------------------------------------------------------

(i) the Company shall pay to the Executive within 30 days after the Executive’s
Separation Date a lump sum payment in cash equal to the sum of the following
amounts:

(A) the sum of (1) the product of (x) the greater of (I) the Recent Annual Bonus
and (II) the Annual Bonus paid or payable, including by reason of any deferral,
to the Executive (and annualized for any fiscal year consisting of less than 12
full months or for which the Executive has been employed by the Company or any
of its affiliated companies for less than 12 full months) in respect of the most
recently completed fiscal year of the Company during the Employment Term, if
any; provided that, in any case, the minimum amount determinable under this
clause (II) shall be an amount equal to the bonus that would have been payable
to the Executive under the Company’s Short-Term Incentive Plan and any successor
plan for the most recently ended full fiscal year period immediately prior to
the Effective Date assuming the Executive had been eligible to receive a bonus
thereunder for such period (such greater amount hereinafter referred to as the
“Highest Annual Bonus”), and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Separation Date, and the
denominator of which is 365, and (2) an amount equal to the sum of (x) 18
multiplied by the amount of the highest monthly premium for COBRA continuation
coverage (within the meaning of Section 4980B of the Code) under the group
health plan of the Company and its affiliated companies as in effect and
applicable generally to the Executive’s peer executives of the Company and its
affiliated companies during the 12-month period immediately preceding the
Executive’s Separation Date, and (y) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in clauses (1) and (2) are
hereinafter referred to as the “Accrued Obligations”); and

(B) an amount (such amount is hereinafter referred to as the “Severance Amount”)
equal to the product of (1)              and (2) the sum of (x) the Executive’s
Base Salary and (y) the Highest Annual Bonus; and

(C) a separate lump-sum supplemental retirement benefit (the amount of such
benefit hereinafter referred to as the “Supplemental Retirement Amount”) equal
to the difference between (1) the actuarial equivalent (utilizing for this
purpose the actuarial assumptions utilized with respect to the qualified defined
benefit retirement plan of the Company and its affiliated companies in which the
Executive is eligible to participate (or any successor plan thereto) (the
“Retirement Plan”) during the 120-day period immediately preceding the Effective
Date) of the benefit payable under the Retirement Plan and any supplemental
and/or excess retirement plan of the Company and its affiliated companies
providing benefits for the Executive (the “SERP”) which the Executive would
receive if the Executive’s employment continued at the compensation level
provided for in Paragraphs 4(a) and 4(b)(i) for the remainder of the Employment
Term, assuming for this purpose that all accrued benefits are fully vested and
that benefit accrual formulas are no less advantageous to the Executive than
those in effect during the 120-day period immediately preceding the Effective
Date, and (2) the actuarial equivalent (utilizing for this purpose the actuarial
assumptions utilized with respect to the Retirement Plan during the 120-day
period immediately preceding the Effective Date) of the Executive’s actual
benefit (paid or payable), if any, under the Retirement Plan and the SERP; and

 

-8-



--------------------------------------------------------------------------------

(ii) for eighteen months after the Executive’s Separation Date, the Company
shall continue benefits to the Executive and/or the Executive’s family at least
equal to those that would have been provided to them in accordance with the
plans, programs and arrangements described in Paragraph 4(c)(ii) if the
Executive’s employment hereunder was continuing, in accordance with the most
favorable plans, programs and arrangements of the Company and its affiliated
companies as in effect and applicable generally to the Executive’s peer
executives of the Company and its affiliated companies and their families during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to the Executive’s peer executives of the Company and its affiliated
companies and their families; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the applicable of the
medical or other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility
(such continuation of such benefits for the applicable period herein set forth
is hereinafter referred to as “Welfare Benefit Continuation”) (for purpose of
determining eligibility of the Executive for retiree benefits pursuant to such
plans, programs and arrangements, the Executive shall be considered to have
remained employed hereunder until three years after the Separation Date and to
have retired on the last day of such period); and

(iii) for six months following the Executive’s Separation Date, the Company
shall, at its sole expense as incurred, provide the Executive with outplacement
services the scope and provider of which shall be selected by the Executive in
the Executive’s sole discretion; provided, however, that (A) an expense for such
outplacement services shall be paid by the Company or reimbursed by the Company
to the Executive as soon as practicable after such expense is incurred (but in
no event later than 30 days after such expense is incurred), and (B) the total
amount of the expenses paid or reimbursed by the Company pursuant to this
Paragraph 6(a)(iii) shall not exceed $50,000; and

(iv) no later than 90 days after Executive’s Separation Date, all club
memberships and other memberships that the Company was providing for the
Executive’s use at the earlier of the Executive’s Separation Date or the time
Notice of Termination is given shall, to the extent possible, be transferred and
assigned to the Executive at no cost to the Executive (other than income taxes
owed), the cost of transfer, if any, to be borne by the Company; and

(v) all benefits under the Noble Corporation 1991 Stock Option and Restricted
Stock Plan and any other similar plans, including any stock options or
restricted stock held by the Executive, not already vested shall be 100% vested,
to the extent such vesting is permitted under the Code; and

(vi) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive when otherwise due any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy, practice or arrangement or contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits hereinafter referred to as the “Other Benefits”).

 

-9-



--------------------------------------------------------------------------------

(b) Death. If the Executive’s Separation from Service occurs by reason of the
Executive’s death, this Agreement shall terminate without further obligations to
the Executive’s legal representatives under this Agreement, other than for
(i) payment of the Accrued Obligations (which shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days after
the Executive’s Separation Date) and the timely payment or provision of the
Welfare Benefit Continuation and the Other Benefits and (ii) payment to the
Executive’s estate or beneficiaries, as applicable, in a lump sum in cash within
30 days after the Executive’s Separation Date of an amount equal to the sum of
the Severance Amount and the Supplemental Retirement Amount. With respect to the
provision of Other Benefits, the term “Other Benefits” as used in this Paragraph
6(b) shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, death benefits at least equal to the
most favorable benefits provided by the Company and its affiliated companies to
the estates and beneficiaries of the Executive’s peer executives of the Company
and such affiliated companies under such plans, programs, practices and policies
relating to death benefits, if any, as in effect with respect to the peer
executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to other of the Executive’s peer
executives of the Company and its affiliated companies and their beneficiaries.

(c) Disability. Subject to the provisions of Paragraph 6(e) of this Agreement,
if the Executive’s Separation from Service occurs by reason of the Executive’s
Disability, this Agreement shall terminate without further obligations to the
Executive, other than for (i) payment of the Accrued Obligations, the Severance
Amount and the Supplemental Retirement Amount (each of which shall be paid to
the Executive in a lump sum in cash within 30 days after the Executive’s
Separation Date), (ii) the timely payment or provision of the Other Benefits,
and (iii) the timely payment or provision of the Welfare Benefit Continuation.
With respect to the provision of Other Benefits, the term “Other Benefits” as
used in this Paragraph 6(c) shall include, without limitation, and the Executive
shall be entitled upon Separation from Service to receive, disability benefits
at least equal to the most favorable of those generally provided by the Company
and its affiliated companies to disabled executives and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, as in effect generally with respect to other of the
Executive’s peer executives of the Company and their families at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other of the Executive’s peer
executives of the Company and its affiliated companies and their families.

(d) Cause; Other than for Good Reason.

(i) If the Executive’s Separation from Service occurs by reason of the Company’s
termination of Executive’s employment hereunder for Cause, this Agreement shall
terminate without further obligations to the Executive hereunder other than the
obligation to pay the Executive’s Base Salary through the Executive’s Separation
Date and the timely payment or provision of deferred compensation and other
employee benefits if and when otherwise due.

 

-10-



--------------------------------------------------------------------------------

(ii) If the Executive’s Separation from Service occurs by reason of the
Executive’s voluntary termination of the Executive’s employment hereunder,
excluding a termination of such employment by the Executive for Good Reason,
this Agreement shall terminate without further obligations to the Executive
hereunder other than for (1) the payment of the Executive’s Base Salary through
the Executive’s Separation Date to the extent not theretofore paid, (2) the
payment of the Accrued Obligations (which, subject to the provisions of
Paragraph 6(e) of this Agreement, shall be paid to the Executive in a lump sum
in cash within 30 days after the Executive’s Separation Date), and (3) the
timely payment or provision of deferred compensation and other employee benefits
if and when otherwise due.

(e) Payment Delay for Specified Employee. Any provision of this Agreement to the
contrary notwithstanding, if the Executive is a Specified Employee (as defined
in Paragraph 10 below) on the Executive’s Separation Date, then any payment or
benefit to be paid, transferred or provided to the Executive pursuant to the
provisions of this Agreement that would be subject to the tax imposed by
Section 409A of the Code if paid, transferred or provided at the time otherwise
specified in this Agreement shall be delayed and thereafter paid, transferred or
provided on the first business day that is 6 months after the Executive’s
Separation Date (or if earlier, within 30 days after the date of the Executive’s
death following the Executive’s Separation from Service) to the extent necessary
for such payment or benefit to avoid being subject to the tax imposed by
Section 409A of the Code.

7. Certain Excise Taxes.

Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “disqualified individual” (as defined in Section 280G(c) of the Code), and the
payments and benefits provided for under this Agreement, together with any other
payments and benefits which the Executive has the right to receive from the
Company or any of its affiliated companies, would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), then the payments and
benefits provided for under this Agreement shall be either (a) reduced (but not
below zero) so that the present value of such total amounts and benefits
received by the Executive from the Company and its affiliated companies will be
one dollar ($1.00) less than three times the Executive’s “base amount”(as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by the Executive shall be subject to the excise
tax imposed by Section 4999 of the Code or (b) paid in full, whichever produces
the better net after-tax position to the Executive (taking into account any
applicable excise tax under Section 4999 of the Code and any other applicable
taxes). The reduction of payments and benefits hereunder, if applicable, shall
be made by reducing, first, payments or benefits to be paid in cash hereunder in
the order in which such payment or benefit would be paid or provided (beginning
with such payment or benefit that would be made last in time and continuing, to
the extent necessary, through to such payment or benefit that would be made
first in time) and, then, reducing any benefit to be provided in kind hereunder
in a similar order. The determination as to whether any such reduction in the
amount of the payments and benefits provided hereunder is necessary shall be
made by the Company in good faith. If a reduced payment or benefit is made or
provided and through error or otherwise that payment or benefit, when aggregated
with other payments and benefits from the Company (or its affiliated companies)
used in determining if a parachute payment exists, exceeds one dollar ($1.00)
less than three times the Executive’s base amount, then the Executive shall
immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Paragraph 7 shall require the Company
(or any of its affiliated companies) to be responsible for, or have any
liability or obligation with respect to, the Executive’s excise tax liabilities
under Section 4999 of the Code.

 

-11-



--------------------------------------------------------------------------------

8. Representations and Warranties.

(a) The Company represents and warrants to the Executive that the execution,
delivery and performance by the Company of this Agreement have been duly
authorized by all necessary corporate action of the Company and do not and will
not conflict with or result in a violation of any provision of, or constitute a
default under, any contract, agreement, instrument or obligation to which the
Company is a party or by which it is bound.

(b) The Executive represents and warrants to the Company that the execution,
delivery and performance by the Executive of this Agreement do not and will not
conflict with or result in a violation of any provision of, or constitute a
default under, any contract, agreement, instrument or obligation to which the
Executive is a party or by which the Executive is bound.

9. Confidential Information. The Executive recognizes and acknowledges that the
Company’s and its affiliated companies’ trade secrets and other confidential or
proprietary information, as they may exist from time to time, are valuable,
special and unique assets of the Company’s and/or such affiliated companies’
business, access to and knowledge of which are essential to the performance of
the Executive’s duties hereunder. The Executive confirms that all such trade
secrets and other information constitute the exclusive property of the Company
and/or such affiliated companies. During the Employment Term and thereafter
without limitation of time, the Executive shall hold in strict confidence and
shall not, directly or indirectly, disclose or reveal to any person, or use for
the Executive’s own personal benefit or for the benefit of anyone else, any
trade secrets, confidential dealings or other confidential or proprietary
information of any kind, nature or description (whether or not acquired,
learned, obtained or developed by the Executive alone or in conjunction with
others) belonging to or concerning the Company or any of its affiliated
companies, except (i) with the prior written consent of the Company duly
authorized by its Board, (ii) in the course of the proper performance of the
Executive’s duties hereunder, (iii) for information (x) that becomes generally
available to the public other than as a result of unauthorized disclosure by the
Executive or the Executive’s affiliates or (y) that becomes available to the
Executive on a nonconfidential basis from a source other than the Company or its
affiliated companies who is not bound by a duty of confidentiality, or other
contractual, legal or fiduciary obligation, to the Company, or (iv) as required
by applicable law or legal process. The provisions of this Paragraph 9 shall
continue in effect notwithstanding termination of the Executive’s employment
hereunder for any reason.

10. Certain Definitions.

(a) Effective Date. For purposes of this Agreement, “Effective Date” shall mean
the first date during the Change of Control Period (as defined in Paragraph 10
below) on which a Change of Control occurs. Notwithstanding anything in this
Agreement to the contrary, if a Change of Control occurs and if the Executive’s
Separation from Service occurs prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
Separation from Service (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (ii) otherwise
arose in connection with or anticipation of a Change of Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such Separation from Service.

 

-12-



--------------------------------------------------------------------------------

(b) Change of Control Period. For purposes of this Agreement, “Change of Control
Period” shall mean the period commencing on the date of this Agreement and
ending on the third anniversary of such date; provided, however, that commencing
on the date one year after the date hereof, and on each annual anniversary of
such date (such date and each annual anniversary thereof herein referred to as
the “Renewal Date”), the Change of Control Period shall be automatically
extended so as to terminate three years after such Renewal Date, unless at least
60 days prior to the Renewal Date the Company shall give notice to the Executive
that the Change of Control Period shall not be so extended.

(c) Change of Control. For purposes of this Agreement, a “Change of Control”
shall mean:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (A) the then outstanding Registered Shares of
Noble-Switzerland, excluding any treasury shares (the “Outstanding Parent
Shares”), or (B) the combined voting power of the then outstanding voting
securities of Noble-Switzerland entitled to vote generally in the election of
directors (the “Outstanding Parent Voting Securities”); provided, however, that
for purposes of this subparagraph (c)(i) the following acquisitions shall not
constitute a Change of Control: (w) any acquisition directly from
Noble-Switzerland (excluding an acquisition by virtue of the exercise of a
conversion privilege), (x) any acquisition by Noble-Switzerland, (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Noble-Switzerland or any company controlled by Noble-Switzerland,
or (z) any acquisition by any corporation pursuant to a reorganization, merger,
amalgamation or consolidation, if, following such reorganization, merger,
amalgamation or consolidation, the conditions described in clauses (A), (B) and
(C) of subparagraph (iii) of this Paragraph 10(c) are satisfied; or

(ii) individuals who, as of the date of this Agreement, constitute the
Noble-Switzerland Board (the “Incumbent Board”) cease for any reason to
constitute a majority of such Board of Directors; provided, however, that any
individual becoming a director of Noble-Switzerland subsequent to the date
hereof whose election, or nomination for election by Noble-Switzerland’s
shareholders, was approved by a vote of a majority of the directors of
Noble-Switzerland then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Noble-Switzerland Board; or

 

-13-



--------------------------------------------------------------------------------

(iii) consummation of a reorganization, merger, amalgamation or consolidation of
Noble-Switzerland, with or without approval by the shareholders of
Noble-Switzerland, in each case, unless, following such reorganization, merger,
amalgamation or consolidation, (A) more than 50% of, respectively, the then
outstanding shares of common stock (or equivalent security) of the company
resulting from such reorganization, merger, amalgamation or consolidation and
the combined voting power of the then outstanding voting securities of such
company entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Parent Shares and Outstanding Parent Voting Securities immediately
prior to such reorganization, merger, amalgamation or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, amalgamation or consolidation, of the Outstanding Parent
Shares and Outstanding Parent Voting Securities, as the case may be, (B) no
Person (excluding Noble-Switzerland, any employee benefit plan (or related
trust) of Noble-Switzerland or such company resulting from such reorganization,
merger, amalgamation or consolidation, and any Person beneficially owning,
immediately prior to such reorganization, merger, amalgamation or consolidation,
directly or indirectly, 25% or more of the Outstanding Parent Shares or
Outstanding Parent Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock (or equivalent security) of the company resulting from
such reorganization, merger, amalgamation or consolidation or the combined
voting power of the then outstanding voting securities of such company entitled
to vote generally in the election of directors, and (C) a majority of the
members of the board of directors of the company resulting from such
reorganization, merger, amalgamation or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger, amalgamation or consolidation; or

(iv) consummation of a sale or other disposition of all or substantially all the
assets of Noble-Switzerland, with or without approval by the shareholders of
Noble-Switzerland, other than to a corporation, with respect to which following
such sale or other disposition, (A) more than 50% of, respectively, the then
outstanding shares of common stock (or equivalent security) of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Parent Shares and Outstanding Parent Voting Securities immediately
prior to such sale or other disposition in substantially the same proportion as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Parent Shares and Outstanding Parent Voting Securities, as the case
may be, (B) no Person (excluding Noble-Switzerland, any employee benefit plan
(or related trust) of Noble-Switzerland or such corporation, and any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 25% or more of the Outstanding Parent Shares or
Outstanding Parent Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock (or equivalent security) of such corporation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (C) a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Noble-Switzerland Board providing for such sale or
other disposition of assets of Noble-Switzerland; or

(v) approval by the shareholders of Noble-Switzerland of a complete liquidation
or dissolution of Noble-Switzerland.

 

-14-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, or anything to the contrary set forth herein, a
transaction or series of related transactions will not be considered to be a
Change of Control if (i) Noble-Switzerland becomes a direct or indirect wholly
owned subsidiary of a holding company and (ii) (A) immediately following such
transaction(s), the then outstanding shares of common stock (or equivalent
security) of such holding company and the combined voting power of the then
outstanding voting securities of such holding company entitled to vote generally
in the election of directors is then beneficially owned, directly or indirectly,
by all or substantially all the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Parent Shares and Outstanding Parent
Voting Securities immediately prior to such transaction(s) in substantially the
same proportion as their ownership immediately prior to such transaction(s) of
the Outstanding Parent Shares and Outstanding Parent Voting Securities, as the
case may be, or (B) the shares of Outstanding Parent Voting Securities
outstanding immediately prior to such transaction(s) constitute, or are
converted into or exchanged for, a majority of the outstanding voting securities
of such holding company immediately after giving effect to such transaction(s).

(d) Separation from Service. For purposes of this Agreement, “Separation from
Service” shall mean the Executive’s separation from service (within the meaning
of Section 409A of the Code and the regulations and other guidance promulgated
thereunder) with the group of employers that includes the Company and each
affiliated company. For this purpose, with respect to services as an employee,
an employee’s Separation from Service shall occur on the date as of which the
employee and his or her employer reasonably anticipate that no further services
will be performed after such date or that the level of bona fide services the
employee will perform after such date (whether as an employee or an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the employer if the employee has been providing services to the
employer less than 36 months).

(e) Specified Employee. For purposes of this Agreement, “Specified Employee”
shall mean a specified employee within the meaning of Section 409A(a)(2) of the
Code and the regulations and other guidance promulgated thereunder. Each
Specified Employee will be identified by the Chief Executive Officer of
Noble-Switzerland on each December 31, using such definition of compensation
permissible under Treas. Reg. section 1.409A-1(i)(2) as said Chief Executive
Officer shall determine in his or her discretion, and each Specified Employee so
identified shall be treated as a Specified Employee for the purposes of this
Agreement for the entire 12-month period beginning on the April 1 following a
December 31 Specified Employee identification date.

(f) Separation Date. For purposes of this Agreement, “Separation Date” shall
mean the date on which the Executive’s Separation from Service occurs.

11. Full Settlement.

(a) There shall be no right of set off or counterclaim against, or delay in, any
payments to the Executive, or to the Executive’s heirs or legal representatives,
provided for in this Agreement, in respect of any claim against or debt or other
obligation of the Executive or others, whether arising hereunder or otherwise.

 

-15-



--------------------------------------------------------------------------------

(b) In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, and such amounts shall
not be reduced whether or not the Executive obtains other employment.

(c) The Company agrees to pay as incurred, to the full extent permitted by law,
all costs and expenses (including attorneys’ fees) that the Executive, or the
Executive’s heirs or legal representatives, may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement, or any guarantee of performance thereof (including as a
result of any contest by the Executive, or the Executive’s heirs or legal
representatives, about the amount of any payment pursuant to this Agreement),
plus in each case interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2) of the Code. The amounts payable by the
Company pursuant to this Paragraph 11(c) shall be paid as soon as practicable
after such costs and expenses are incurred, but in no event later than the end
of the taxable year of the Executive that immediately follows the taxable year
of the Executive in which such costs and expenses were incurred.

12. No Effect on Other Contractual Rights. The provisions of this Agreement, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable to the Executive, or in any way diminish the Executive’s rights as an
employee of the Company or any of its affiliated companies, whether existing on
the date of this Agreement or hereafter, under any employee benefit plan,
program or arrangement or other contract or agreement of the Company or any of
its affiliated companies providing benefits to the Executive.

13. Indemnification; Directors and Officers Insurance. The Company shall
(a) during the Employment Term and thereafter without limitation of time,
indemnify and advance expenses to the Executive to the fullest extent permitted
by the laws of the State of Delaware from time to time in effect and (b) ensure
that during the Employment Term, Noble-Switzerland acquires and maintains
directors and officers liability insurance covering the Executive (and to the
extent Noble-Switzerland desires, other directors and officers of
Noble-Switzerland and/or the Company and its affiliated companies) to the extent
it is available at commercially reasonable rates as determined by the
Noble-Switzerland Board; provided, however, that in no event shall the Executive
be entitled to indemnification or advancement of expenses under this Paragraph
13 with respect to any proceeding or matter therein brought or made by the
Executive against the Company or Noble-Switzerland other than one initiated by
the Executive to enforce the Executive’s rights under this Paragraph 13. The
rights of indemnification and to receive advancement of expenses as provided in
this Paragraph 13 shall not be deemed exclusive of any other rights to which the
Executive may at any time be entitled under applicable law, the Certificate of
Incorporation or Bylaws of the Company, the Articles of Association of
Noble-Switzerland, any agreement, a vote of shareholders, a resolution of the
Board or the Noble-Switzerland Board, or otherwise. The provisions of this
Paragraph 13 shall continue in effect notwithstanding termination of the
Executive’s employment hereunder for any reason.

 

-16-



--------------------------------------------------------------------------------

14. Injunctive Relief. In recognition of the fact that a breach by the Executive
of any of the provisions of Paragraph 9 will cause irreparable damage to the
Company and/or its affiliated companies for which monetary damages alone will
not constitute an adequate remedy, the Company shall be entitled as a matter of
right (without being required to prove damages or furnish any bond or other
security) to obtain a restraining order, an injunction, an order of specific
performance, or other equitable or extraordinary relief from any court of
competent jurisdiction restraining any further violation of such provisions by
the Executive or requiring the Executive to perform the Executive’s obligations
hereunder. Such right to equitable or extraordinary relief shall not be
exclusive but shall be in addition to all other rights and remedies to which the
Company or any of its affiliated companies may be entitled at law or in equity,
including without limitation the right to recover monetary damages for the
breach by the Executive of any of the provisions of this Agreement.

15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof.

16. Notices. All notices, requests, demands and other communications required or
permitted to be given or made hereunder by either party hereto shall be in
writing and shall be deemed to have been duly given or made (i) when delivered
personally, (ii) when sent by telefacsimile transmission, or (iii) five days
after being deposited in the United States mail, first class registered or
certified mail, postage prepaid, return receipt requested, to the party for
which intended at the following addresses (or at such other addresses as shall
be specified by the parties by like notice, except that notices of change of
address shall be effective only upon receipt):

 

  If to the Company, at   

Fax No.:

Attention:

  If to the Executive, at   

Fax No.:

Attention:

17. Binding Effect; Assignment; No Third Party Benefit.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and shall be enforceable by the Executive’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, amalgamation or otherwise) to all
or substantially all the business and/or assets of the Company, by agreement in
writing in form and substance reasonably satisfactory to the Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. As
used in this Agreement, the “Company” shall mean the Company as hereinbefore
defined and any successor or assign to the business and/or assets of the Company
as aforesaid which executes and delivers the agreement provided for in this
Paragraph 17(c) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law. The Company shall require that the
guaranty of Noble-Switzerland of the obligations of the Company under this
Agreement shall contain a similar provision regarding any successor or assign of
Noble-Switzerland.

 

-17-



--------------------------------------------------------------------------------

(d) Nothing in this Agreement, express or implied, is intended to or shall
confer upon any person other than the parties hereto and Noble-Switzerland, and
their respective heirs, legal representatives, successors and permitted assigns,
any rights, benefits or remedies of any nature whatsoever under or by reason of
this Agreement.

18. Miscellaneous.

(a) Amendment. This Agreement may not be modified or amended in any respect
except by an instrument in writing signed by the party against whom such
modification or amendment is sought to be enforced. No person, other than
pursuant to a resolution of the Board or a committee thereof, which resolution
is approved by the Noble-Switzerland Board or a committee thereof, shall have
authority on behalf of the Company to agree to modify, amend or waive any
provision of this Agreement or anything in reference thereto.

(b) Waiver. Any term or condition of this Agreement may be waived at any time by
the party hereto which is entitled to have the benefit thereof, but such waiver
shall only be effective if evidenced by a writing signed by such party, and a
waiver on one occasion shall not be deemed to be a waiver of the same or any
other type of breach on a future occasion. No failure or delay by a party hereto
in exercising any right or power hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right or power.

(c) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

(d) Nonalienation of Benefits. The Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary
acts, or by operation of law, except by will or pursuant to the laws of descent
and distribution.

(e) Severability. If any provision of this Agreement is held to be invalid or
unenforceable, (a) this Agreement shall be considered divisible, (b) such
provision shall be deemed inoperative to the extent it is deemed invalid or
unenforceable, and (c) in all other respects this Agreement shall remain in full
force and effect; provided, however, that if any such provision may be made
valid or enforceable by limitation thereof, then such provision shall be deemed
to be so limited and shall be valid and/or enforceable to the maximum extent
permitted by applicable law.

(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto concerning the subject matter hereof, and from and after the
date of this Agreement, this Agreement shall supersede any other prior agreement
or understanding, both written and oral, between the parties with respect to
such subject matter.

 

-18-



--------------------------------------------------------------------------------

(g) Captions. The captions herein are inserted for convenience of reference
only, do not constitute a part of this Agreement, and shall not affect in any
manner the meaning or interpretation of this Agreement.

(h) References. All references in this Agreement to Paragraphs, subparagraphs
and other subdivisions refer to the Paragraphs, subparagraphs and other
subdivisions of this Agreement unless expressly provided otherwise. The words
“this Agreement”, “herein”, “hereof”, “hereby”, “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. Whenever the words “include”, “includes” and
“including” are used in this Agreement, such words shall be deemed to be
followed by the words “without limitation”. Words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Executive has executed this
Agreement, as of the date first above set forth.

 

“COMPANY”

 

 

By:     Name:   Title:  

“EXECUTIVE”

 

 

 

 

-19-



--------------------------------------------------------------------------------

GUARANTY

This GUARANTY is made as of             , 20        _ by NOBLE CORPORATION, a
Swiss company (the “Company”), for the benefit of (the “Executive”);

WITNESSETH:

WHEREAS,                     , a                     and an indirect, wholly
owned subsidiary of the Company (“Noble”), has entered into an Employment
Agreement with the Executive dated as of the date hereof (the “Employment
Agreement”); and

WHEREAS, the Company desires to guarantee the performance by Noble of its
obligations under the Employment Agreement, and the Board of Directors of the
Company has determined that it is reasonable and prudent for the Company to
deliver this Guaranty and necessary to promote and ensure the best interests of
the Company and its shareholders;

NOW, THEREFORE, in consideration of the premises, the Company hereby irrevocably
and unconditionally guarantees, as primary obligor, the due and punctual
performance by Noble of its agreements and obligations, all and singular, under
the Employment Agreement. This Guaranty shall survive any liquidation of Noble
or any of its subsidiaries. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Texas.

The obligations of the Company hereunder shall be absolute and unconditional and
shall remain in full force and effect until the termination of the Employment
Agreement or the complete performance by Noble of its obligations thereunder,
irrespective of the validity, regularity or enforceability of the Employment
Agreement, any change or amendment thereto, the absence of any action to enforce
the same, any waiver or consent by the Executive or Noble with respect to any
provision of the Employment Agreement, the recovery of any judgment against
Noble or any action to enforce the same, or any other circumstances that may
otherwise constitute a legal or equitable discharge or defense of the Company.
The Company waives any right of set-off or counterclaim it may have against the
Executive arising from any other obligations the Executive may have to Noble or
the Company.

The Company shall require any successor or assign (whether direct or indirect,
by purchase, merger, reorganization, consolidation, amalgamation or otherwise)
to all or substantially all the business and/or assets of the Company, by
agreement in writing in form and substance reasonably satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Guaranty in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place. As used in this Guaranty, the “Company” shall mean the Company as
hereinbefore defined and any successor or assign to the business and/or assets
of the Company as aforesaid which executes and delivers the agreement provided
for in this paragraph or which otherwise becomes bound by all the terms and
provisions of this Guaranty by operation of law.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer as of the date first above set forth.

 

NOBLE CORPORATION By:    

 

-21-